Case 2:18-cv-02693-GW-KS Document 112 Filed 07/11/19 Page 1 of 6 Page ID #:1954




   1 COUNSEL LISTED
     IN SIGNATURE BLOCK
   2
   3
   4
   5
   6
   7
                      IN THE UNITED STATES DISTRICT COURT
   8
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
   9
       BLACKBERRY LIMITED, a                )
  10   Canadian corporation,                )
                                            )
  11                     Plaintiffs,        )     CASE NO. 2:18-cv-01844 GW(KSx)
  12                                        )     LEAD CONSOLIDATED CASE
                  v.                        )
  13                                        )     CASE NO. 2:18-cv-02693 GW(KSx)
       FACEBOOK, INC., a Delaware           )
  14   corporation, WHATSAPP INC., a        )
  15   Delaware corporation, and            )     JOINT STIPULATION TO
       INSTAGRAM, INC., a Delaware          )     MODIFY SCHEDULING
  16   corporation, and INSTAGRAM, LLC, )         ORDER
       a Delaware limited liability company )
  17                                        )
                         Defendants,        )
  18                                        )
  19   SNAP INC., a Delaware corporation    )
                                            )
  20                     Defendant.         )
  21
  22
  23
  24
  25
  26
  27
  28
                                                                  Case Nos. 2:18-cv-02693 GW(KSx)
                                            -1-                             2:18-cv-01844 GW(KSx)
                                                   JOINT STIPULATION TO MODIFY SCHEDULING ORDER
Case 2:18-cv-02693-GW-KS Document 112 Filed 07/11/19 Page 2 of 6 Page ID #:1955




   1        Plaintiff BlackBerry Limited (“BlackBerry”), Defendants Facebook, Inc.,
   2 WhatsApp, Inc., and Instagram, LLC (collectively, “Facebook Defendants”), and
   3 Defendant Snap submit the following stipulation and request that the Court modify
   4 the scheduling order (Dkt. 209, 215) as follows:
   5
   6   Event                     Current Dates                    Proposed Dates
   7
       Fact Discovery Complete Friday, August 2, 2019             Friday, August 30, 2019
   8
       Final Infringement
   9                             Friday, August 16, 2019          Friday, September 6, 2019
       Contentions
  10
       Final Invalidity                                           Friday, September 13,
                                 Friday, August 30, 2019
  11   Contentions                                                2019
  12                                                              Friday, September 27,
       Opening Expert Reports Friday, September 13, 2019
  13                                                              2019

  14   Rebuttal Expert Reports Friday, October 11, 2019           Friday, October 25, 2019
  15   Expert Discovery
                                 Friday, November 1, 2019 Friday, November 8, 2019
       Complete
  16
       Summary Judgment and Tuesday, November 12,                 Wednesday, November 20,
  17
       Daubert Opening Brief 2019                                 2019
  18
       Summary Judgment and
  19                                                 Friday, December 13,
       Daubert Opposition   Monday, December 2, 2019
                                                     2019
  20   Brief

  21   Summary Judgment and Monday, December 16,                  Friday, December 20,
       Daubert Reply Brief  2019                                  2019
  22
       Summary Judgment and
  23                        Monday, January 13, 2020 No change
       Daubert Hearing
  24
       Pre-trial Conference
  25                             Thursday, March 5, 2020          No change
       (Snap)
  26   Trial (Snap)              Tuesday March 17, 2020           No change
  27   Pre-trial Conference
                                 Thursday, April 2, 2020          No change
  28   (Facebook)
                                                                       Case Nos. 2:18-cv-02693 GW(KSx)
                                            -2-                                  2:18-cv-01844 GW(KSx)
                                                        JOINT STIPULATION TO MODIFY SCHEDULING ORDER
Case 2:18-cv-02693-GW-KS Document 112 Filed 07/11/19 Page 3 of 6 Page ID #:1956




   1   Event                       Current Dates                 Proposed Dates
   2
       Trial (Facebook)            Monday, April 13, 2020        No change
   3
   4
             As shown above, the Court’s dispositive motion hearing date, pre-trial
   5
       conferences, and trial dates are not impacted. The parties agree that a modest
   6
       extension of the fact discovery deadline is needed, given the discovery that still
   7
       remains and witness availability. As a result, certain other pre-trial deadlines have
   8
       been adjusted accordingly, as proposed above. The parties thus respectfully request
   9
       that the Court enter the above modified schedule.
  10
  11
  12 DATED: July 11, 2019                 Respectfully Submitted,
  13
                                          By /s/ James R. Asperger
  14                                        QUINN EMANUEL URQUHART &
  15                                        SULLIVAN, LLP
                                              James R. Asperger (Bar No. 83188)
  16                                          jamesasperger@quinnemanuel.com
                                              865 S. Figueroa St., 10th Floor
  17                                          Los Angeles, CA 90017
                                              Telephone: (213) 443-3000
  18                                          Facsimile: (213) 443-3100

  19                                            Kevin P.B. Johnson (Bar No. 177129)
                                                kevinjohnson@quinnemanuel.com
  20                                            Victoria F. Maroulis (Bar No. 202603)
                                                victoriamaroulis@quinnemanuel.com
  21                                            555 Twin Dolphin Drive, 5th Floor
                                                Redwood Shores, CA 94065
  22                                            Telephone: (650) 801-5000
                                                Facsimile: (650) 801-5100
  23                                          BLACKBERRY CORPORATION
  24                                           Edward R. McGah, Jr (SBN 97719)
                                               Vice President, Deputy General Counsel
  25                                           41 Ticknor Place
                                               Laguna Niguel, California 92677
  26                                           Telephone: (+1) 650-581-4750

  27                                          Attorneys for Plaintiff BlackBerry Limited

  28
                                                                      Case Nos. 2:18-cv-02693 GW(KSx)
                                              -3-                               2:18-cv-01844 GW(KSx)
                                                       JOINT STIPULATION TO MODIFY SCHEDULING ORDER
Case 2:18-cv-02693-GW-KS Document 112 Filed 07/11/19 Page 4 of 6 Page ID #:1957




   1
       DATED: July 11, 2019           Respectfully Submitted,
   2
   3
                                      By /s/ Heidi L. Keefe
   4                                    COOLEY LLP
                                          Matthew J. Brigham (191428)
   5
   6                                       HEIDI L. KEEFE (178960)
                                           (hkeefe@cooley.com)
   7                                       MARK R. WEINSTEIN (193043)
   8                                       (mweinstein@cooley.com)
                                           MATTHEW J. BRIGHAM (191428)
   9                                       (mbrigham@cooley.com)
  10                                       LOWELL D. MEAD (223989)
                                           (lmead@cooley.com)
  11                                       3175 Hanover Street
  12                                       Palo Alto, CA 94304-1130
                                           Telephone: (650) 843-5000
  13                                       Facsimile: (650) 849-7400
  14
                                         COOLEY LLP
  15                                      MICHAEL G. RHODES (116127)
  16                                      (rhodesmg@cooley.com)
                                          101 California Street
  17                                      5th Floor
  18                                      San Francisco, CA 94111-5800
                                          Telephone: (415) 693-2000
  19                                      Facsimile: (415) 693-2222
  20
                                         Attorneys for Defendants Facebook, Inc.,
  21
                                         WhatsApp Inc., and Instagram LLC
  22
  23
  24
  25
  26
  27
  28
                                                                 Case Nos. 2:18-cv-02693 GW(KSx)
                                          -4-                              2:18-cv-01844 GW(KSx)
                                                  JOINT STIPULATION TO MODIFY SCHEDULING ORDER
Case 2:18-cv-02693-GW-KS Document 112 Filed 07/11/19 Page 5 of 6 Page ID #:1958




   1
       Dated: July 11, 2019
   2
   3
                                       By /s/ Chad J. Peterman
   4
   5                                     PAUL HASTINGS LLP
                                         YAR R. CHAIKOVSKY (SB# 175421)
   6                                     yarchaikovsky@paulhastings.com
   7                                     PHILIP OU (SB# 259896)
                                         philipou@paulhastings.com
   8                                     ANTHONY J. TARTAGLIO (SB#
   9                                     280286)
                                         anthonytartaglio@paulhastings.com
  10                                     1117 S. California Avenue
  11                                     Palo Alto, California 94304
                                         Telephone: 1(650) 320-1800
  12                                     Facsimile: 1(650) 320-1900
  13
                                         CHAD J. PETERMAN (Pro Hac Vice)
  14                                     chadpeterman@paulhastings.com
  15                                     200 Park Avenue
                                         New York, New York 10166
  16                                     Telephone: (212) 319-6000
  17                                     Facsimile: (212) 319-4090

  18                                     THOMAS ZACCARO (SB# 183241)
  19                                     thomaszaccaro@paulhastings.com
                                         515 South Flower Street
  20                                     Twenty-Fifth Floor
  21                                     Los Angeles, California 90071
                                         Telephone: (213) 683-6000
  22                                     Facsimile: (213) 996-3146
  23
                                         Attorneys for Defendant
  24                                     Snap Inc.
  25
  26
  27
  28
                                                                 Case Nos. 2:18-cv-02693 GW(KSx)
                                          -5-                              2:18-cv-01844 GW(KSx)
                                                  JOINT STIPULATION TO MODIFY SCHEDULING ORDER
Case 2:18-cv-02693-GW-KS Document 112 Filed 07/11/19 Page 6 of 6 Page ID #:1959




   1
                                         ATTESTATION
   2
             In accordance with Civil Local Rule 5-4.3.4(a)(2)(i), I attest that all other
   3
       signatories listed, and on whose behalf the filing is submitted, concur in the filing’s
   4
       content and have authorized the filing.
   5
   6
   7
                                            By /s/ James R. Asperger
   8
                                              James R. Asperger
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                                       Case Nos. 2:18-cv-02693 GW(KSx)
                                                 -6-                             2:18-cv-01844 GW(KSx)
                                                        JOINT STIPULATION TO MODIFY SCHEDULING ORDER
